Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11044785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 in present application are covered by claims 1-20 of U.S. Patent No. 11044785 B2 and independent claims 1 and 12 of the present application are broader form of independent claims 1 and 12 of U.S. Patent No. 11044785 B2. 
Please see the table below as an example:
Instant application No. 17/349121
U.S. Patent No. 11,044,785 B2
1. A system for delivering content to a vehicle, the system comprising: a content network manager included in a first node of a wireless network, the content network manager being resident on a vehicle included in a plurality of vehicles, and the content network manager for: obtaining, from a wireless personal communication device while the wireless personal communication device is temporarily on-board the vehicle, a portion of content data stored at a terrestrial content manager for distribution to the plurality of vehicles, the portion of the content data loaded onto the wireless personal communication device, and the wireless personal communication device being a second node of the wireless network; and storing, into a content memory on-board the vehicle, the content data for distribution by the content network manager to respective wireless personal communication devices operated by respective passengers on-board the vehicle.
1. A system for delivering content to a vehicle, the system comprising: a terrestrial content manager storing vehicle content data for distribution to a plurality of vehicles; and a vehicle content network manager included in a first node of a wireless network, the vehicle content network manager being resident on a vehicle included in the plurality of vehicles, and the vehicle content network manager for: obtaining, from a wireless personal communication device while the wireless personal communication device is temporarily on-board the vehicle, a first portion of the vehicle content data stored at the terrestrial content manager, the first portion of the vehicle content data loaded onto the wireless personal communication device for distribution, and the wireless personal communication device being a second node of the wireless network; obtaining at least a second portion of the vehicle content data stored at the terrestrial content manager from one or more other nodes of the wireless network, the one or more other nodes including at least one of: another vehicle content network manager resident on another vehicle, or the terrestrial content manager; and storing, into a content memory on-board the vehicle, the vehicle content data for distribution by the vehicle content network manager to respective wireless personal communication devices operated by respective passengers on-board the vehicle.

	The claims of instant application encompass the same subject matter. Therefore, the instant application claims 1-20 are anticipated by the claims 1-20 of U.S. Patent No. 11,044,785 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broader and therefore generic to the claimed invention of claims 1-20 of U.S. Patent No. 11,044,785 B2.
In re Goodman 29 USPQ ad 2016 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A)	Claims 1, 4-6, 11-12, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Macrae (US 2013/0314257 A1). 
 	As per claim 1, Macrae discloses a system for delivering content to a vehicle (¶0118, system for content distribution to aircraft or vehicle), the system comprising: a content network manager (¶0118, content management terminal or CMT 142) included in a first node of a wireless network (¶0120-121, CMT 142 is sending and receiving (therefore first network node) in the wireless LAN), the content network manager being resident on a vehicle included in a plurality of vehicles (¶0122, CMT software is customized to suit any particular aircraft(s) installation (therefore reside in the aircraft)), and the content network manager for: 
obtaining, from a wireless personal communication device (¶0112 and ¶0121, receiving or obtaining from client device 110 (i.e. mobile phones)) while the wireless personal communication device is temporarily on-board the vehicle (¶0111, while the client device 110 is in-flight or on-board the aircraft), a portion of content data (¶0111 and ¶0121, entertainment content (i.e. portion of content data)) stored at a terrestrial content manager for distribution to the plurality of vehicles (¶0118-120, storing content at data store 146 for distribution to the aircrafts or vehicles), the portion of the content data loaded onto the wireless personal communication device (¶0111 and ¶0121, content data downloaded or uploaded onto client device(s)), and the wireless personal communication device being a second node of the wireless network (¶0111 and ¶0121, client device 110 send and receive content or data; therefore second node of wireless LAN); and storing, into a content memory on-board the vehicle (¶0126, storing into content memory of the in-flight or on-board the aircraft) the content data for distribution by the content network manager to respective wireless personal communication devices operated by respective passengers on-board the vehicle (¶0126 and ¶0121, content data for distribution by the CMT 142 to client devices 110 operated by passenger(s) in-flight or on-board the aircraft). 
 	As per claim 4 as applied to claim 1 above, Macrae further discloses wherein the content manager obtains another portion of the content data via a multicast from one or more other nodes of the wireless network (¶0112 and ¶0121, receiving or obtaining other/second content (i.e. games) from user input devices (i.e. PDAs) for transmitting or broadcasting (i.e. multicasting) from other devices or nodes). 
 	As per claim 5 as applied to claim 1 above, Macrae further discloses wherein the wireless personal communication device is an authenticated wireless personal communication device (¶0097, client device is a valid or authenticate SSL certificate to send and receive data). 
 	As per claim 6 as applied to claim 1 above, Macrae further discloses wherein the content network manager is further for transferring at least some of the content data stored at the content memory to at least one other node of the wireless network (¶0126 and ¶0199, CMT 142 distribute or transfer contents storing at the content memory to another devices or nodes of the wireless communication system). 
 	As per claim 11 as applied to claim 1 above, Macrae further discloses, wherein a crew member of the vehicle operates the wireless personal communication device (¶0121, crew or other airline personal can have a control of operation of client device 110).  
 	As per claim 12, Macrae discloses a method for delivering content to a vehicle included in a plurality of vehicles (¶0118, system for content distribution to aircrafts or vehicles), the method comprising: 
obtaining, a content network manager (¶0118, content management terminal or CMT 142) resident on a vehicle (¶0122, CMT software is customized to suit any particular aircraft(s) installation (therefore reside in the aircraft)) from a wireless personal communication device (¶0112 and ¶0121, receiving or obtaining from client device 110 (i.e. mobile phones)) temporarily on-board the vehicle (¶0111, while the client device 110 is in-flight or on-board the aircraft), a portion of content data (¶0111 and ¶0121, entertainment content (i.e. portion of content data)) stored at a terrestrial content manager for distribution to the plurality of vehicles (¶0118-120, storing content at data store 146 for distribution to the aircrafts or vehicles), the portion of the content data loaded onto the wireless personal communication device (¶0111 and ¶0121, content data downloaded or uploaded onto client device(s)), and the wireless personal communication device being a second node of the wireless network (¶0111 and ¶0121, client device 110 send and receive content or data; therefore second node of wireless LAN); and distributing, by the content network manager (¶0118-120, distributing by the CMT 142), respective one or more portions of the content data to respective wireless personal communication devices operated by respective passengers on-board the vehicle (¶0126 and ¶0121, content data for distribution by the CMT 142 to client devices 110 operated by passenger(s) in-flight or on-board the aircraft). 
	As per claim 15 as applied to claim 12 above, Macrae further discloses obtaining another portion of the content data via a multicast from one or more other nodes of the wireless network (¶0112 and ¶0121, receiving or obtaining other/second content (i.e. games) from user input devices (i.e. PDAs) for transmitting or broadcasting (i.e. multicasting) from other devices or nodes). 
 	As per claim 16 as applied to claim 12 above, Macrae further discloses wherein the wireless personal communication device is an authenticated wireless personal communication device (¶0097, client device is a valid or authenticate SSL certificate to send and receive data). 
 	As per claim 17 as applied to claim 12 above, Macrae further discloses transferring at least some of the content data stored at the content memory to at least one other node of the wireless network (¶0126 and ¶0199, CMT 142 distribute or transfer contents storing at the content memory to another devices or nodes of the wireless communication system). 
 	As per claim 20 as applied to claim 12 above, Macrae further discloses, wherein a crew member of the vehicle operates the wireless personal communication device (¶0121, crew or other airline personal can have a control of operation of client device 110).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macrae (US 2013/0314257 A1) in view of Takemura (US 2012/0023204 A1).  
As per claim 2 as applied to claim 1 above, Macrae discloses content stored on-board the vehicle (¶0120, storing content of in-flight aircraft). 
 	However, Macrae does not explicitly disclose wherein at least one of the first portion of the content data or the second portion of the content data is obtained based on a comparison of content presently stored and content scheduled to be stored.
 	In the same field of endeavor, Takemura teaches wherein at least one of the first portion of the content data or the second portion of the content data is obtained based on a comparison of content presently stored and content scheduled to be stored (¶0225 and ¶0227, newly content (second portion of content) and previous content (first portion of content) is received/obtained based on distinguishing/comparing of content presently generated and recorded/saved and list/schedule of content to be recorded). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft system and a device for use on an aircraft as disclosed by Macrae to a method, system, and apparatus to apply recording and playback for purpose of  enabling sharing on the basis of generated metadata (Takemura, abstract). 
 	As per claim 13 as applied to claim 12 above, Macrae discloses content stored on-board the vehicle (¶0120, storing content of in-flight aircraft). 
 	However, Macrae does not explicitly disclose wherein at least one of the first portion of the content data or the second portion of the content data is obtained based on a comparison of content presently stored and content scheduled to be stored.
 	In the same field of endeavor, Takemura teaches wherein at least one of the first portion of the content data or the second portion of the content data is obtained based on a comparison of content presently stored and content scheduled to be stored (¶0225 and ¶0227, newly content (second portion of content) and previous content (first portion of content) is received/obtained based on distinguishing/comparing of content presently generated and recorded/saved and list/schedule of content to be recorded). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft system and a device for use on an aircraft as disclosed by Macrae to a method, system, and apparatus to apply recording and playback for purpose of  enabling sharing on the basis of generated metadata (Takemura, abstract). 

B)	Claims 3, 7, 9, 10, 14, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macrae (US 20130314257 A1) in view of Buga (US 20120030717 A1). 
 	As per claim 3 as applied to claim 1 above, Macrae does not explicitly disclose wherein the content manager obtains the portion of the content data based on a distribution priority of the first portion of the content data with respect to a distribution priority of another portion of the content data.
 	In the same field of endeavor, Buga teaches wherein the content manager obtains the portion of the content data based on a distribution priority of the first portion of the content data with respect to a distribution priority of another portion of the content data (¶0043-44, receiving and exchanging content data based on distribution algorithms such as type, priority, etc.). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for delivering wireless content to aircraft on the ground of vicinity of an airport to improve distribution of multimedia content to aircraft (¶0004).
 	As per claim 7 as applied to claim 1 above, Macrae does not explicitly disclose wherein the portion of the content data is relayed from another node of the wireless network by the wireless personal communication device to the content network manager.
 	In the same field of endeavor, Buga teaches wherein the portion of the content data is relayed from another node of the wireless network by the wireless personal communication device to the content network manager (¶0075 and ¶0077, in the peer to peer mode the content data is relayed from mobile radios/nodes of the wireless network by the mobile phone to other devices (i.e. content management server)). 
	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for peer to peer configuration in the aircraft to establish communication and communicate to exchange information (¶0043). 
 	As per claim 9 as applied to claim 1 above, Macrae does not explicitly disclose, wherein at least some of the content data is relayed from another node of the wireless network by the content network manager to the wireless personal communication device and/or to at least one of the one or more nodes of the wireless network.
 	In the same field of endeavor, Buga teaches wherein at least some of the content data is relayed from another node of the wireless network by the content network manager to the wireless personal communication device and/or to at least one of the one or more nodes of the wireless network (¶0094, content or information are relayed from another stations or nodes of wireless network by the LC controlled by content management server to other aircraft/node). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for peer to peer configuration in the aircraft to establish communication and communicate to exchange information (¶0043). 
 	As per claim 10 as applied to claim 1 above, Macrae does not explicitly disclose, wherein the first portion of the content data is obtained by the content network manager while the vehicle is in flight.
 	In the same field of endeavor, Buga teaches wherein the first portion of the content data is obtained by the content network manager while the vehicle is in flight (¶0060, content such as video or game is used for inflight entertainment). 
	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for delivering content to passenger of the aircraft for providing real time services such as audio, video or VoIP between crew, passengers, or cabin (Buga, ¶0038).
 	As per claim 14 as applied to claim 12 above, Macrae does not explicitly disclose wherein obtaining the portion of the content data is based on a distribution priority of the first portion of the content data with respect to a distribution priority of another portion of the content data.
	In the same field of endeavor, Buga teaches wherein obtaining the portion of the content data is based on a distribution priority of the first portion of the content data with respect to a distribution priority of another portion of the content data (¶0043-44, receiving and exchanging content data based on distribution algorithms such as type, priority, etc.). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for delivering wireless content to aircraft on the ground of vicinity of an airport to improve distribution of multimedia content to aircraft (¶0004).
 	As per claim 18 as applied to claim 12 above, Macrae does not explicitly disclose relaying, by the content network manager from another node of the wireless network, to the wireless personal communication device and/or to at least one of the one or more nodes of the wireless network, at least some of the content data.
 	In the same field of endeavor, Buga teaches relaying, by the content network manager from another node of the wireless network, to the wireless personal communication device and/or to at least one of the one or more nodes of the wireless network, at least some of the content data (¶0094, content or information are relayed from another stations or nodes of wireless network by the LC controlled by content management server to other aircraft/node). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for peer to peer configuration in the aircraft to establish communication and communicate to exchange information (¶0043). 
 	As per claim 19 as applied to claim 12 above, Macrae does not explicitly disclose obtaining the portion of the content data while the vehicle is in flight.
 	In the same field of endeavor, Buga teaches obtaining the portion of the content data while the vehicle is in flight (¶0060, content such as video or game is used for inflight entertainment). 
	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to a method and system for delivering content to passenger of the aircraft for providing real time services such as audio, video or VoIP between crew, passengers, or cabin (¶0038).
C)	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macrae (US 20130314257 A1) in view of Oglesbee (US 20100235891 A1). 
 	As per claim 8 as applied to claim 1 above, Macrae does not explicitly disclose, wherein the portion of the content data is stored at the wireless personal communication device prior to the wireless personal communication device being temporarily on-board the vehicle.
 	In the same field of endeavor, Oglesbee teaches wherein the portion of the content data is stored at the wireless personal communication device prior to the wireless personal communication device being temporarily on-board the vehicle (¶0100 and ¶0108, content information/data is stored in user device 6 previously or prior to the user being in the vehicle). 
	Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate a method for providing communication between an aircraft systems and devices (as disclosed by Macrae) to telematics systems, and more particularly to synchronizing media content between a device in a vehicle and a user device remote from the vehicle using a listing of vehicle equipment and corresponding supported features and capabilities, and providing an interface that a user can, remotely from the vehicle, manage the synchronization of content over an internetwork (¶0002).
Pertinent Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turgeman (US 2008/0155597 A1) discloses a novel router that routes content such as television signals broadcast over terrestrial or satellite systems (e.g. DVB-H, DVB-T, DVB-S or ATSC) or available via a cellular communication system, to a plurality of devices in a vehicle, as is described hereinbelow. A router installed in the vehicle may be used to distribute content picked up from external broadcast and content stored on devices located in the vehicle to the appropriate devices, using wired or wireless connections. The router may include a user interface including an electronic program guide (EPG) providing a listing of available content; as well as content management functionality, such as the ability to limit access to some types of content for children seated in the vehicle. This user interface may be accessed from any device connected to the router.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641